         Case 1:19-cv-08761-ALC Document 42 Filed 05/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                    May 19, 2021
AMELIO, ET AL.,
                                                           Case No. 1:19-CV-8761 (ALC)
                               Plaintiffs,
                   v.                                       ORDER FOR ADMISSION
                                                               PRO HAC VICE
 QUICKEN LOANS, INC., ET AL.,

                               Defendants.

       The motion of Levi W. Swank, for admission to practice Pro Hac Vice in the above

captioned action is granted.

       Applicant has declared that he is a member in good standing of the bars of the District of

Columbia and the Commonwealth of Virginia; and that his contact information is as follows:

       Levi W. Swank
       GOODWIN PROCTER LLP
       1900 N Street, N.W.
       Washington, DC 20036-1612
       Tel.: (202) 346-4131
       Fax: (202) 346-4444
       Email: lswank@goodwinlaw.com

Applicant having requested admission Pro Hac Vice to appear for all purposes as counsel for

Defendant Quicken Loans, LLC (f/k/a Quicken Loans, Inc.) in the above entitled action;

       IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hac Vice in the

above captioned case in the United States Court for the Southern District of New York. All

attorneys appearing before this Court are subject to the Local Rules of this Court, including the

Rules governing discipline of attorneys.

Dated: May 19, 2021
                                              The Honorable Andrew L. Carter, Jr.
 New York, New York                           U.S.D.J.
